BUFFINGTON, Circuit Judge.
In the court below, the petition of the bankrupt for discharge was referred to a referee, who took testimony and reported against the discharge, holding that the bankrupt had made a false statement to the New Brunswick Trust Company, one of the objecting creditors, wherein, in his application *1014for a loan, he had failed to state that he was indebted to his wife in the sum of $9,000'. On exception to such finding, the judge below came to the same conclusion as the referee.
After an examination of the testimony, we are satisfied that the discharge was rightly refused. There is no question he was indebted to his wife, and in the somewhat complicated testimony it is clear that the money wrongfully obtained from the trust company was used by him in part to pay off the indebtedness to his wife.
The judgment below is affirmed.